I think the judgment given in the Superior Court was a correct one. It is not stated in the case whether the alias fi. fa. bore teste before the purchase made by the plaintiff or not; but the alias was a continuance of the first fi. fa, and no position is better founded than this, that an execution binds the property of the defendant before it is levied so as that no sale or disposition made of it by him is valid against such execution. It is also true that if the sheriff levies upon property sufficient to satisfy the debt, that property must be accounted for before other property of the defendant is liable. But in this case the negroes which the defendant gave the coroner a list of were not levied upon by him or taken into his possession; giving such teste was not a levy. I, therefore, think judgment should be given for the defendant.
HENDERSON, J., was of this opinion also.
PER CURIAM.                                            No error.
Cited: Palmer v. Clarke, 13 N.C. 357; Clifton v. Owens, 170 N.C. 611.
(296)